Case 1:20-cv-01225-RP Document 1-1 Filed 12/16/20 Page 1of5

EXHIBIT A
Case 1:20-cv-01225-RP Document 1-1 Filed 12/16/20 Page 2 of 5

12/11/2020 Registraire des entreprises - Etat de renseignements d'une personne morale au registre des entreprises

Registraire
des entreprises

Québec tars

Find a company on the register

A corporate information statement on the business register

Information dated 2020-12-11 08:38:30

State of the information

Identification of the company

Quebec Business Number (NEQ)

Name

Home address

Address

Address of the elected home

Company name
Name of the natural person
Last name

Name

Address

Registration

Registration date

Status

Status update date
Expected end-of-life date
Legal form

Legal form
Date of constitution

Constituent regime

https://www.registreentreprises.gouv.qc.ca/RQAnonymeGR/GR/GRO3/GRO3A2_19A_PIU_RechEnt_PC/PageEtatRens.aspx?T 1 JetonStatic=6cb0d1c...

1170114178
C.R.S. EXPRESS INC.

2100 95e Rue
Saint-Georges (Québec) G5Y8I3
Canada

CRS EXPRESS INC.

Nadeau

Sylvain

2100 95e Rue
Saint-Georges (Québec) G5Y833
Canada

2014-05-30
Registered
2014-05-30

No end-of-life date is declared on the register.

Company or company
2014-05-30 Constitution

QUEBEC: Corporations Act (RLRQ, C. S-31.1) |
Case 1:20-cv-01225-RP Document 1-1 Filed 12/16/20 Page 3 of 5

12/11/2020
Current diet

Update dates

Date for updated information status
Last Annual Update Return

_ End date of the production period for the 2020
annual update return

End of the production period for the 2019 Annual
Update Statement

 

_Rankruptey

oon ss nt
_ The company is not bankrupt.

Merger and split

The corporation has been merged.

Type

~ Applica ble law :

Date

Simplified QUEBEC: Corporations Act 201¢

fusion (RLRQ, C. S-31.1) 06-26

“Name and residence of the

Cc: Corporations Act 2014- 9051-4241 QUEBEC
INC. 2100 95th St. Georges Street,

Registraire des entreprises - Etat de renseignements d'une personne morale au registre des entreprises

QUEBEC: Corporations Act (RLRQ, C. S-31.1)

2020-02-28
2020-02-28 2020

2020-09-30

2019-08-01

Component : Resulting
corporation _

1146879607 1170114178

Quebec G5Y8J3 Canada

C.R.S. EXPRESS

1141952912

INC, 2100 95th St. Georges Street,

Quebec G5Y8J3 Canada

Continuation and other transformation

Liquidation or dissolution

No intention of liquidation or dissolution has been declared.

Economic activities and number of employees

iat industry

Code of Economic Activity (CAE)
Activity

Details (optional)

2nd industry

No information was reported.

Number of employees

Number of employees in Quebec

26 to 49

https://www.registreentreprises.gouv.qc.ca/ROAnonymeGR/G R/GRO3/GRO3A2_19A_PIU_RechEnt_PC/PageEtatRens.aspx?T1.JetonStatic=6cb0dic... 2/4

4569
Other trucking
ROAD TRANSPORT
Case 1:20-cv-01225-RP Document 1-1 Filed 12/16/20 Page 4 of 5

12/11/2020 Registraire des entreprises - Etat de renseignements d'une personne morale au registre des entreprises

Unanimous agreement, shareholders, directors, officers and power-based

Shareholders

| First shareholder
The largest shareholder is a majority shareholder.

Name 9303-7760 Quebec Inc.
Address 2100 95th St. Georges Street, Quebec G5Y8J3
Canada

Unanimous shareholder agreement

There is no unanimous shareholder agreement.

_ List of directors

Last name Gilbert

Name Carol

The start date of the charge 2014-05-30

Charge end date

Current functions President

Address 202 34th Street Notre-Dame-des-Pins, Quebec

GOM1KO Canada

Last name Rodrigue

Name Marc

The start date of the charge 2014-05-30

Charge end date

Current functions Vice-President, Secretary

Address 3370 Main Street Saint-Simon-les-Mines, Quebec
GOM1K0 Canada

_Non-board executives

No non-board executives have been declared.

Power-based

No power-based has been declared.

Administrators of the property of others

No administrator of the property of others has been declared.

As well

No establishments have been declared.

https://www.registreentreprises.gouv.qc.ca/RQAnonymeGR/GR/G RO3/GRO3A2_19A_PIU_RechEnt_PC/PageEtatRens.aspx?T1.JetonStatic=6cb0d1c... 3/4
12/11/2020

Case 1:20-cv-01225-RP Document 1-1 Filed 12/16/20 Page 5 of5

Documents in processing

No documents are currently processed by the Business Registry.

Document Index

Preserved documents

 

Type of document

2020 ANNUAL UPDATE STATEMENT

Current Update Statement

2019 ANNUAL UPDATE STATEMENT

2018 ANNUAL UPDATE STATEMENT

2017 ANNUAL UPDATE STATEMENT
DECLARATION DE MISE A JOUR ANNUELLE 2016
Current Update Statement

DECLARATION DE MISE A JOUR ANNUELLE 2015
Current Update Statement

Current Update Statement

Merger certificate

 

Initial statement
Certificate of constitution

Name Index

2020-02-28
2019-03-11
2019-02-19
2018-02-15
2017-02-03
2016-03-15
2015-12-02
2015-08-17
2015-07-20
2014-07-01
2014-06-27
2014-06-04

; 2014-05-30

__ Filing date on the register

Registraire des entreprises - Etat de renseignements d'une personne morale au registre des entreprises

 

 

 

r teat a aspen tanirasra sn . ss .
Date for updating the name index 2014-06-26
Name
sae acer err reer oe —— a ——

another language declaration of removal of name

ceaneenannenes pene anne paese aS SSSEASSLLSASES SOOO $n ——— ame _— sovenssore - ee eeceenae
C.R.S. 2014-06-26 In force
EXPRESS INC.
9303-7356 2014-05-30 2014-06-26 Previous
Québec inc.

Other names used in Quebec

No other names used in Quebec have been declared.

Québec an

© Government of Quebec

https://www.registreentreprises.gouv.qc.ca/ROAnonymeGR/GR/GR03/GRO3A2_1 9A_PIU_RechEnt_PC/PageEtatRens.aspx?T1.JetonStatic=6cbOd1c... 4/4
